Citation Nr: 1506829	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicides.

3.  Entitlement to initial increased ratings for service-connected posttraumatic stress disorder (PTSD), rated as 10 percent disabling from September 28, 2010 through August 7, 2012 and from November 1, 2012 through July 1, 2013 and as 70 percent disabling beginning July 2, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970, including service in Vietnam from June 1969 to May 1970.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied the service connection issues on appeal and granted service connection for PTSD with a 10 percent rating assigned effective September 28, 2010.  The Veteran timely appealed the denial of service connection for foot and heart disabilities and the rating assigned for PTSD.  

An October 2012 rating decision granted a temporary total rating (TTR) based on hospitalization for PTSD from August 8, 2012 through October 31, 2012, with a 10 percent rating effective again on November 1, 2012.  A September 2013 rating decision granted an increased rating of 70 percent for PTSD effective July 2, 2013.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral foot disability that is related to his military service.

2.  The Veteran does not have a heart disorder that is shown in service or within a year of service discharge or that is otherwise related to his military service, to include exposure to herbicides.

3.  For the rating period on appeal from September 28, 2010 through August 7, 2012 and from November 1, 2012 through June 3, 2013, the service-connected PTSD symptomatology causes functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
4.  For the rating period on appeal beginning June 4, 2013, the service-connected PTSD symptomatology is productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A heart disability was not incurred in active military service, to include exposure to herbicides, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The criteria for an increased initial rating for PTSD of 30 percent, but no higher, from September 28, 2010 through August 7, 2012 and from November 1, 2012 through June 3, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for an increased initial evaluation for PTSD of 70 percent, but no higher, beginning June 4, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was granted for PTSD by rating decision in May 2011.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the October 2010 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA heart evaluation, with nexus opinion, was obtained in February 2011; and VA psychiatric evaluations were obtained in January 2011 and July 2013, with an addendum report dated in August 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examination, with nexus opinion, obtained in this case is adequate, as it involves review of the record, examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  The VA psychiatric evaluations are also adequate because they provide current findings on the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the heart and PTSD issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

Although no nexus opinion has been obtained on the issue of entitlement to service connection for a bilateral foot disability, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.
The medical evidence on file does not show any evidence of a foot disability during service or many years after service discharge.  The initial medical evidence of a foot disability was not until July 2010, more than 40 years after service, when the Veteran reported that he had had bilateral foot pain for several months.  Consequently, the Veteran has not presented evidence indicating a nexus between any current foot disability and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Although the February 2011 VA heart evaluation diagnosed hypertension but did not provide a nexus opinion as to whether it is related to service, a remand for clarification is not required in this case because the Veteran noted a history of hypertension on his enlistment examination, because blood pressure readings in service are not elevated, and because there is no medical evidence of hypertension for over 40 years after service discharge.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for a bilateral foot disability and for a heart disability, to include as secondary to herbicide exposure.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of cardiovascular disease, including hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  


Bilateral Foot Disability

The Veteran noted in his September 2010 application for compensation benefits that he had numbness of the feet in 1970, which he reported to a medic.

The Veteran's service treatment records do not contain any complaints or clinical findings of a foot disability, including on his May 1970 separation medical history report in which he specifically noted that he did not have any foot trouble.

July 1972 medical history and medical examination reports for the Army National Guard do not contain any complaints or clinical findings of a foot disability.  The initial notation of a foot disability was in VA treatment records dated in July and December 2010, when the Veteran reported bilateral foot pain for several months.  Neuritis was diagnosed in December 2010.  VA podiatry clinic records for September 2011 reveal assessments of foot arthralgias, improved with medication; and neuritis of the right foot.  

The above evidence does not show a foot disability until many years after service discharge.  The initial post-service medical evidence of a foot disability is not until July 2010, which is more than 40 years after discharge, when the Veteran gave a history of foot pain for several months.  Neuritis was subsequently diagnosed.  There is no nexus opinion on file in favor of the claim.  Consequently, the evidence does not relate any current foot disability to service.  

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a foot disability such as neuritis due to service.  The diagnosis of neuritis and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a bilateral foot disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Heart Disability

The Veteran noted in his September 2010 compensation application that he had a heart condition beginning in 1969, which he believes is related to exposure to herbicides.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2011). 

The following diseases are deemed associated with herbicide exposure, under VA law:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran in this case had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 
NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

The Veteran's service treatment records, including his July 1967 enlistment medical history and medical examination reports and his May 1970 separation medical history and medical examination reports, do not contain any complaints or clinical findings indicative of heart disease.  Although the Veteran reported on enlistment that he had a history of hypertension, his blood pressure readings were 132/80 in July 1967 and 138/76 in May 1970.  There were also no complaints or findings indicative of heart disease on medical history and medical evaluation reports in July 1972, where blood pressure was 128/80.  

The Veteran blood pressure was 167/90 and 152/83 on VA treatment reports in January 2011, and the assessment was elevated blood pressure readings.

The Veteran was provided a VA heart evaluation in February 2011.  Hypertension was diagnosed.  The examiner noted that an electrocardiogram was normal and that the Veteran did not have ischemic heart disease or congestive heart failure.  

The evidence noted above reveals that there were no complaints or findings of a heart problem in service, including on separation evaluation in May 1970 and service evaluation in July 1972, or for many years after service discharge.  Although the Veteran reported a preservice history of hypertension on his July 1967 medical history report, the initial post-service evidence of cardiovascular disease was not until elevated blood pressure reading were noted in January 2011, which is more than 40 years after discharge.  See Maxson at 1333 (Fed. Cir. 2000).  

Although the Veteran contends that he has heart disease is related to service exposure to herbicides, no cardiovascular disability other than hypertension was diagnosed on VA evaluation in February 2011 and hypertension is not listed as a presumptive disorder in 38 C.F.R. § 3.309(e).  Consequently, there must be evidence showing a direct connection to service or to a service-connected disability.  However, elevated blood pressure readings were not shown until many years after service discharge and the February 2011 VA opinion does not indicate a connection between hypertension and service.  Consequently, service connection for a heart disability, to include as due to exposure to herbicides, is not warranted.

Due consideration has been given to the written statements on file in support of the Veteran's claim.  The Veteran is not competent to opine that he has a heart disability, including hypertension, due to service.  The diagnosis of a cardiovascular disability, including hypertension, and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Consequently, service connection for a heart disability, to include as secondary to exposure to herbicides, is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

The Veteran contends that his PTSD is more severe than currently evaluated.

A May 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating beginning September 28, 2010.  An October 2012 rating decision granted a TTR from August 8, 2012 through October 31, 2012, with a 10 percent rating effective again on November 1, 2012.  A September 2013 rating decision granted an increased rating of 70 percent for PTSD effective July 2, 2013.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (20143).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  
A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran was provided a VA psychiatric evaluation in January 2011.  He reported insomnia, only being able to sleep two hours at a time, and nightmares several times a week.  He feels that he does not fit into society and lives on a 30 acre ranch in a small town of 300 people.  He had spent time in jail for growing his own marijuana.  He had been married and divorced twice and had one daughter, with whom he has a good relationship.  The Veteran reported that he was currently functioning "fairly within normal limits" in areas such as self-care, employment, schooling, family functioning, physical health, social interacting and recreational pursuits.  On mental status evaluation, the Veteran's speech, thought content, and thought process were unremarkable.  He had a short attention span.  His affect was constricted and his mood was dysphoric.  He had persistent auditory and visual hallucinations.  He had suicidal thoughts once or twice a week.  He talked about ghosts and said that he believed he has special powers of telepathy, clairvoyance or sixth sense.  The Veteran was unemployed but not retired, as he had not worked in 5-10 years.  There was no reason for him to work, as his mother's pension check took care of all of the bills, but he said that he could work if he wanted to.

The diagnoses in January 2013 were PTSD, chronic; alcohol and marijuana dependence, presently in remission; and schizotypal personality disorder.  The GAF score was 65.  His prognosis was fair, given his lengthy history of PTSD symptoms without seeking treatment.  The examiner concluded that the Veteran's PTSD symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the Veteran was very happy when he lived alone but was struggling with other personalities at his current residence, a restitution center.

VA treatment records for June 2011 reveal a diagnosis of PTSD with psychotic features.  The Veteran complained in September 2011 of trouble sleeping and nightmares.  The GAF score on June 4, 2013 was 50; the GAF score on June 10, 2013 was 70.  It was reported on June 25, 2013 that the Veteran had had a severe level of depressive symptoms within the previous two weeks and that his symptoms of depression were likely secondary to his PTSD, based on the absence of a mental disorder prior to service combat and the absence of a family history of a mental disorder.  The diagnoses were PTSD and a depressive disorder.  The GAF score was 55.

The Veteran reported elevated symptoms of PTSD and depression on VA evaluation by a clinical psychologist in July 2013.  He reported living in extreme isolation with limited socialization.  He had not had any regular employment since March 2012 but felt that he was able to work as long as he could work independently.  The diagnoses were PTSD; major depressive disorder, single episode; schizotypal features.  The GAF score was 62.  According to the examiner, it appeared that the Veteran's depression was interfering with his ability to work and cope with others, thereby magnifying the effects of his PTSD.  

In an August 2013 supplemental report from the VA clinical psychologist who examined the Veteran in July 2013, it was noted that the Veteran's complaints included distressing recollections, nightmares, avoidance of thought/feelings/conversations related to trauma, anhedonia, feelings of detachment/estrangement from others, restricted affect, insomnia, irritability, and exaggerated startle response.  These symptoms were described as occurring frequently with moderate intensity.  The examiner opined that the Veteran's symptoms of depression appeared consistently and persistently related to his symptoms of PTSD.  The examiner reported that the Veteran's symptoms had significantly worsened since evaluation in 2011, supporting an increase in functional impairment.  However, the examiner also noted that the Veteran's reported and observed ability/capacity to perform simple and complex tasks, as well as working in both sedentary and active environments, appeared only mildly impaired.  The Veteran's PTSD was considered to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

The Board finds that the evidence prior to June 4, 2013 shows disability more nearly equivalent to a 30 percent evaluation, meaning that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  When examined by VA in January 2011, the Veteran reported insomnia, only being able to sleep two hours at a time, and nightmares several times a week.  His affect was constricted and his mood was dysphoric; he had persistent auditory and visual hallucinations and suicidal thoughts once or twice a week.  He liked to be by himself.  However, a rating in excess of 30 percent is not warranted prior to June 4, 2013 because the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking.  In fact, the GAF score on evaluation in January 2011 was 65 and the Veteran's PTSD symptoms were reported to be transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The psychiatric symptomatology for the period beginning June 4, 2013 is most equivalent in severity to the symptomatology for a 70 percent rating.  The GAF score on June 4, 2013 was 50, which is indicative of serious symptomatology.  Although the GAF score on June 10, 2013 was 70, it was 55 on June 25, 2013.  Moreover, it was reported on June 25, 2013 that the Veteran had had a severe level of depressive symptoms within the previous two weeks and that his symptoms of depression were likely secondary to his PTSD.  The severity of the veteran's symptoms was confirmed by the findings in July and August 2013 noted above.

A rating in excess of 70 percent is not warranted during the appeal period, other than when the Veteran was hospitalized, because the evidence does not show the equivalent of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, the only symptom relevant to the symptomatology for a 100 percent rating is his delusions and hallucinations involving ghosts.  Moreover, the Veteran reported in July 2013 that he was able to work as long as he could work independently, and his GAF score was 62.

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected PTSD.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for PTSD    

The Board has also considered whether the disability at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for PTSD, as noted above, but the medical evidence reflects that each disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  In other words, the symptoms for the Veteran's PTSD are accounted for by the assigned schedular ratings.    

The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, the Veteran indicated on VA evaluation in July 2013 that he was able to work as long as he could work by himself and the examiner opined in August 2013 that the Veteran's reported and observed ability/capacity to perform simple and complex tasks, as well as working in both sedentary and active environments, appeared only mildly impaired.  Consequently, a TDIU issue is not before the Board.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for heart disability, to include as secondary to exposure to herbicides, is denied.

Entitlement to an initial evaluation of 30 percent for PTSD from September 28, 2010 through August 7, 2012 and from November 1, 2012 through June 3, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation of 70 percent for PTSD beginning June 4, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD beginning June 4, 2013 is denied.  





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


